Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 1 of 18




            EXHIBIT 37
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 2 of 18




 1
 2

 3
                                                                   The Honorable Marsha J. Pechman
 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8

 9    JOHN R. BUND II, personally, as Executor          NO. 2:16-cv-00920-MJP
      of the Estate of Richard C. Bund, deceased,
10    S. SCOTT JAMES and NOEL L. JAMES, a               PLAINTIFFS’ RESPONSES TO
      married couple, and on behalf of others           DEFENDANT’S FIRST SET OF
11    similarly situated,                               INTERROGATORIES TO PLAINTIFFS S.
                                                        SCOTT JAMES AND NOEL L. JAMES
12               Plaintiffs,
13
                 vs.
14
      SAFEGUARD PROPERTIES, LLC, a
15    Delaware corporation
16
                 Defendant.
17

18
     TO:        DEFENDANT SAFEGUARD PROPERTIES, LLC, AND ITS ATTORNEYS OF
19
                RECORD
20
                Plaintiffs S. Scott James and Noel L. James (“Plaintiff” or “James”) hereby submit the
21
     following Answers to Defendant Safeguard Properties, LLC (“Defendant”) First Set of
22
     Interrogatories.
23

24                                    PRELIMINARY STATEMENT

25              The following responses and/or objections (“the Responses”) are based upon the facts

26 and information presently known and available to Plaintiffs S. Scott James and Noel L. James

27 only. Plaintiffs’ discovery and investigation are still ongoing and may disclose the existence
                                                                     JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                   Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                             (509) 662-3685 / FAX (509) 662-2452
                                                                          2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                   Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 1
      43A3409
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 3 of 18




 1
     of additional facts, add meaning to known facts, or lead to additions, variations, or changes to
 2
     these Responses. The Responses herein are based only upon Plaintiffs’ actual knowledge as of
 3
     the date of the Responses and are given without prejudice to Plaintiffs’ right to produce any
 4
     additional information or evidence. Without being obligated to do so, Plaintiffs reserve the
 5
     right to change or supplement these Responses as additional facts are discovered or otherwise
 6
     ascertained.
 7
                Plaintiffs make no incidental or implied admissions by these Responses. Accordingly,
 8
     unless expressly stated, Defendant shall not construe Plaintiffs’ responses or objections to any
 9
     request as Plaintiffs’ admission that he accepts or admits the existence of any facts assumed by
10
     the request, and Defendant shall not construe Plaintiffs’ responses or objections as admissible
11
     evidence of any such assumed facts.
12
                       OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS
13
                1.     Plaintiffs object to the instruction to provide information in the possession of
14
     their “attorneys, agents, investigators, experts, employees, insurers, and representatives.” This
15
     instruction is overly broad and would require Plaintiffs to respond with attorney and expert
16
     work product. Plaintiffs will respond with information known to them personally.
17
                2.     Plaintiffs object to the definition of “plaintiff,” “you,” and “your” because it
18
     includes “any of his or her or their agents, counsel, associates, accountants, servants,
19
     assignees, heirs, personal representatives, employees, and all other persons or entities acting
20
     or purporting to act on behalf or in concert with them, or under their control, whether directly
21
     or indirectly.” This definition is overly broad and would require Plaintiffs to respond with
22
     attorney and expert work product. Plaintiffs will interpret “you” and “your” to mean Plaintiffs
23
     S. Scott James and Noel L. James, and not their “agents, counsel, associates, accountants,
24
     servants, assignees, heirs, personal representatives, employees, and all other persons or
25
     entities acting or purporting to act on behalf or in concert with them, or under their control.”
26
                3.     Plaintiffs object to the definition of “document(s)” because it includes
27
                                                                        JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                      Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                                (509) 662-3685 / FAX (509) 662-2452
                                                                             2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                      Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 2
      43A3409
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 4 of 18




 1
     documents in the possession, custody, or control of “Your representatives, officers,
 2
     employees, or agents, or that You know to exist.” This definition is overly broad and would
 3
     require Plaintiffs to respond with attorney and expert work product. Plaintiffs will respond
 4
     with information in their possession, custody, or control.
 5

 6                                ANSWERS TO INTERROGATORIES

 7
     INTERROGATORY NO. 1:
 8
                Please identify any communication, whether written or oral, in which You, or any of
 9
     Your agents discussed any matter with Safeguard or its Contractors, identifying with whom
10
     You communicated, the dates of the communications, the subject matter of the communication,
11
     and the identities of anyone else present to witness the communications.
12
     RESPONSE TO INTERROGATORY NO. 1: Objection. This Interrogatory requests
13
     information already known, possessed by, or equally available to Defendant. Plaintiffs object
14
     that this Interrogatory is overly broad and unduly burdensome because it asks Plaintiffs to
15
     identify every single communication received from Safeguard or its Contractors and the identity
16
     of anyone present to witness the communication. Plaintiffs further object to this Interrogatory
17
     to the extent it requires them draw a legal conclusion about the identity of Safeguard’s
18
     representatives, independent contracts, or agents. Plaintiffs finally object that this interrogatory
19
     is needlessly cumulative and duplicative: Plaintiffs have already identified persons likely to
20
     have discoverable information relevant to their claims in Plaintiffs’ Initial Disclosures.
21
                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
22
     We do not recall having any communications with Safeguard or any person that was, to our
23
     knowledge, acting as Safeguard’s “Contractor.” Because Safeguard changed the locks on our
24
     property, we assumed we no longer had any right to possess or enter our home or possess any
25
     personal property remaining at our home. Because we thought we no longer had a right to our
26

27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 3
      43A3409
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 5 of 18




 1
     home, we left after discovering the lock change and never again tried to access our home.
 2
                Plaintiffs understand their rights and obligations to supplement this Response.
 3

 4

 5
     INTERROGATORY NO. 2:
 6
                Please identify any communication, whether written or oral, in which You discussed
 7
     any matter related to the Property or financing for the Property with any lender (See, e.g., James
 8
     Decl. ¶ 2), contract counterparty to a deed of trust or mortgage relating to the Property to which
 9
     You were a party, including each of the “many discussions” (James Decl. ¶ 2) You had with
10
     your lender in advance of Your decision to move from the Property (James Decl. ¶¶ 2-4); please
11
     state with whom You communicated, the dates of the communications, how the communication
12
     was conducted (i.e., in person, via telephone, via e-mail, via instant message, etc.), the subject
13
     matter of the communication, and the identities of anyone else present to witness the
14
     communications.
15
                RESPONSE TO INTERROGATORY NO. 2: Objection. This Interrogatory is overly
16
     broad and unduly burdensome because it asks Plaintiffs to identify every single communication
17
     related in any way to the Property with any lender or contract counterparty to a deed of trust or
18
     mortgage relating to the Property and contains no limitation by subject matter or time. Plaintiffs
19
     further object that this Interrogatory seeks information that is not relevant to the claims or
20
     defenses in this action and is not proportional to the needs of this litigation because it seeks
21
     information unrelated to the trespass and/or the unfair and deceptive conduct at issue. Plaintiffs
22
     object that this Interrogatory is needlessly cumulative and duplicative: Plaintiffs have already
23
     identified persons likely to have discoverable information relevant to their claims in Plaintiffs’
24
     Initial Disclosures. This Interrogatory is also vague and nonsensical: it is not clear what
25
     Defendant is requesting when it asks for communications “with any lender, contract
26
     counterparty to any deed of trust or mortgage relating to the Property to which you were a
27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 4
      43A3409
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 6 of 18




 1
     party.” Finally, Plaintiffs object to the extent the above-quoted language requests they provide
 2
     a legal conclusion as to what entit(ies) or individual(s) were “counterparties” to any deed of
 3
     trust or mortgage relating to the Property.
 4
                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
 5
     We spoke with Bank of America a number of times by phone and by mail over the course of
 6
     multiple years. Over time, our loan was transferred to multiple entities that appear to be related
 7
     to or controlled by Bank of America. Ultimately, I believe the servicing of our loan was
 8
     transferred to Bayview. We spoke with Bayview after that transfer. Please see Plaintiffs’ Third
 9
     Supplemental Initial Disclosures. Please also see documents bates stamped BUN 000587–619,
10
     627, 639–680, 682–694, 696–698, 699–710, 712–737, 739–759, 794–797, 799–1103, 1106–
11
     1155, 1157–1174, 1176–1195, 1197–1244, 1246–1343, 1345–1516, 1518–1610, 1612–1738,
12
     1885-1912, 1919–1933, 1994–1997, 1999–2002.
13
                Plaintiffs understand their rights and obligations to supplement this Response.
14

15

16
     INTERROGATORY NO. 3:
17
                Describe Your move from the Property (James Decl. ¶¶ 2–4), including the date on
18
     which You began activities to move out of the Property, the date on which You believe Your
19
     move from the Property was completed, the address of Your subsequent residence, what steps
20
     were conducted in the making the move (i.e., self-moved or with the assistance of hired
21
     vendors), and the names and ages of individuals who moved from the Property with You and
22
     the date on which each of those individuals moved.
23
     RESPONSE TO INTERROGATORY NO. 3: Objection. This interrogatory seeks
24
     information that is not relevant to the claims or defenses in this matter and are not proportional
25
     to the needs of this case insofar as it seeks information unrelated to the trespass and/or the unfair
26
     and deceptive conduct at issue and invades Plaintiffs’ right to privacy. Plaintiffs further object
27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 5
      43A3409
Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 7 of 18
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 8 of 18




 1
     who visited the Property, the purpose of such visit, the actions taken at the Property, any
 2
     photographs taken on such visit, and any property removed at such time, including the following
 3
     visits: each visit in which Your son continued to visit the house to care for it and conduct some
 4
     repairs (James Decl. ¶ 4); the date You allege the locks on the house were changed, and the date
 5
     when You allege You last successfully entered the house on the Property. Please also state
 6
     Your son’s full name and current address.
 7
                RESPONSE TO INTERROGATORY NO. 4: Objection. Plaintiffs object to this
 8
     Interrogatory to the extent it requests information already known, possessed by, or equally
 9
     available to Defendant. Plaintiffs object that this Interrogatory seeks information that is not
10
     relevant to the claims or defenses in this matter and are not proportional to the needs of this
11
     case insofar as it seeks information unrelated to the trespass and/or the unfair and deceptive
12
     conduct at issue. Plaintiffs object that this Interrogatory is overly broad and unduly burdensome
13
     because it asks Plaintiffs to identify every visit to the Property in detail, including every action
14
     taken at the Property and each person who visited the Property. Plaintiffs further object to this
15
     Interrogatory to the extent that Defendant attempts to conflate Plaintiffs’ move from the
16
     Property with its contention that the Property was abandoned.
17
                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
18
     Please see Response to Interrogatory Number 3. Plaintiffs do not recall the specific dates and
19
     details of each and every visit they made to their Property. Further, they never “completed”
20
     moving out of the property because Safeguard changed their locks. As discussed in Plaintiffs’
21
     Response to Interrogatory Number 4, Plaintiffs accessed the Property often to store and move
22
     personal belongings such as bed frames, crafts, tools, kitchen things, camping things, and
23
     archery things. Plaintiffs’ Son, Colton Wayne Ahyers began working on the Property just after
24
     he returned from school for the summer in early June. He visited the Property often to conduct
25
     these repairs. In fact, we believe it was Colton that first discovered that the saw was gone from
26
     our Property. He told us the saw was missing, and we visited the Property the next day to
27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 7
      43A3409
         Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 9 of 18




 1
     discover that the locks had been changed.
 2
                Plaintiffs understand their right and obligation to supplement this Response.
 3

 4

 5
     INTERROGATORY NO. 5:
 6
                Please describe the basis for Your assertion that You had not vacated or abandoned the
 7
     Property, including a description of the identity of all personal property that remained in the
 8
     house and personal property that was moved from the Property in connection with and after
 9
     Your move (James Decl. ¶¶ 2–4), and state the names, contact information, date, and a
10
     description of any conversations you had with Bank of America, Safeguard, Your neighbors,
11
     insurers, and credit reporting agencies in which You advised that the Property would have a
12
     change in occupancy status, including that the property would be left temporarily vacant, be
13
     left vacant during a specified time period, that You had an intent to return to such property, or
14
     that You had returned to such property.
15
                RESPONSE TO INTERROGATORY NO. 5:                     Objection. This Interrogatory is
16
     overly broad and unduly burdensome because it asks Plaintiffs to identify every single
17
     conversation Plaintiffs ever had with Bank of America, Safeguard, Plaintiffs’ neighbors,
18
     insurers, and credit reporting agencies in which Plaintiffs advised that the Property would have
19
     a change in occupancy status, without any limitation in time. Plaintiffs object to this
20
     interrogatory because it seeks information that is not relevant to the claims or defenses in this
21
     action and is not proportional to the needs of this litigation. Plaintiffs also object to this
22
     Interrogatory as vague and ambiguous: “occupancy status” is not a defined term and could mean
23
     anything ranging from permanent abandonment to leaving the home unoccupied while
24
     Plaintiffs were at work. Plaintiffs likewise object to this Interrogatory on the grounds that it
25
     requires them to provide a legal conclusion as to what facts constitute a “change in occupancy
26

27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 8
      43A3409
        Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 10 of 18




 1
     status.” Plaintiffs finally object to this Interrogatory to the extent that it attempts to conflate the
 2
     terms “vacated” and “abandoned.”
 3
                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
 4
     Please see Responses to Interrogatory Numbers 3 and 4. We never intended to permanently
 5
     “vacate” or “abandon” our Property. Consistent with Washington law, we were entitled to
 6
     exclusively possess our property until the completion of foreclosure. Indeed, even after
 7
     transferring our primary residence from a Property to a rental property, we continued to work
 8
     on the Property to maintain (and hopefully increase) its value. We were also in near-constant
 9
     communication with Bank of America for years in the hopes of saving our home.
10
                At or around the time that we decided to move our primary residence into the rental
11
     property, we spoke with our neighbors across the street regarding our predicament. We told
12
     them generally what was going on and asked them to keep an eye on the Property in our absence.
13
     Their names were Dee and Bruce. We cannot remember their last names.
14
                Plaintiffs understand their right and obligation to supplement this Response.
15

16

17
     INTERROGATORY NO. 6:
18
                Please describe the Property, including all entrances and doors to the Property, including
19
     the number of doors on the Property, the type of doors on the Property, what types of locks
20
     were used on the doors, whether the locks were ever changed, by whom the locks or doors were
21
     changed, the number of doors on which locks were changed; where the lockbox(es) on the
22
     property were located, and when You discovered the lockbox(es).
23
     RESPONSE TO INTERROGATORY NO. 6: Objection. Plaintiffs object to this
24
     Interrogatory to the extent it requests information already known, possessed by, or equally
25
     available to Defendant. Plaintiffs object to this Interrogatory to the extent it requests
26
     information possessed by third parties. Plaintiffs object that this Interrogatory seeks information
27
                                                                        JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                      Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                                (509) 662-3685 / FAX (509) 662-2452
                                                                             2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                      Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 9
      43A3409
        Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 11 of 18




 1
     that is not relevant to the claims or defenses in this matter and are not proportional to the needs
 2
     of this case insofar as it seeks information related to every lock change ever made at the
 3
     Property, with no limitation by time. Plaintiffs also object that this Interrogatory is overly broad
 4
     and unduly burdensome because seeks information related to every lock change ever made at
 5
     the Property, without limitation.
 6
                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
 7
     The Property had three doors: a front door, a back door, and a door that was used to access the
 8
     carport. The front door was an antique door with a glass knob on the inside and a metal knob
 9
     on the outside. The other two doors were standard with standard knobs and locks. We believe
10
     each of these doors had dead locks.
11
                We do not remember the exact date upon which we discovered that the locks had been
12
     changed. One of us arrived at the home and discovered the lock boxes, then called the other
13
     one. We no longer remember whether it was Scott or Noel that first discovered the lock change.
14
     However, we believe there were lock boxes around all three doors. We would not have dared
15
     to make any attempt to break in to the property to verify that the locks were changed. As
16
     discussed above, once we saw that Safeguard had changed our locks, we believed we no longer
17
     had any right to access the Property.
18
                Plaintiffs understand their right and obligation to supplement this Response.
19

20

21
     INTERROGATORY NO. 7:
22
                Set forth with particularity the damages that You claim were incurred by You as a result
23
     of Safeguard’s alleged acts and omissions, setting forth the amount of damages and the analysis
24
     used by You to compute the damages, including identification of any personal property that
25
     You claim was lost as a result of Safeguard’s alleged conduct, including the year, make, brand,
26
     and model number of the chop saw, a reciprocating saw, and a printer (James Decl. ¶ 7).
27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 10
      43A3409
        Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 12 of 18




 1
     RESPONSE TO INTERROGATORY NO. 7:                       Objection.      This         Interrogatory            is
 2
     unreasonably cumulative and duplicative: it requests information that Plaintiffs have already
 3
     provided to Defendant in their Initial Disclosures. Plaintiffs object to this Interrogatory to the
 4
     extent it requests information already known, possessed by, or equally available to Defendant.
 5
     Plaintiffs also object to the extent this Interrogatory seeks information protected by the attorney
 6
     work-product doctrine and/or the attorney-client privilege. Plaintiffs further object that this
 7
     request is premature because Defendant and its vendors have not produced all documents
 8
     relevant to determining the damages suffered by Plaintiffs and members of the certified class
 9
     and because Plaintiff may rely on expert testimony to establish damages. Plaintiff will disclose
10
     information about any expert witness as required under Rule 26 in accordance with the Federal
11
     Rules of Civil Procedure, the Local Rules of the Western District of Washington, the case
12
     schedule, and any other applicable order.
13
                Subject to and without waiving the foregoing objection, Plaintiffs respond as follows:
14
     Please see Plaintiffs’ Third Supplemental Initial Disclosures, Section C. Because Safeguard
15
     entered our home when we were not present, it is difficult to know the full extent of the damages
16
     we incurred and property we lost. Below we have listed the items we noted as missing:
17
                   •   10” Chop Saw. We purchased this saw from Lowes about four years before it
18
                       was stolen. We no longer have the receipt, but believe it cost about $170 when
19
                       we purchased it. We believe it was a Kobalt brand saw.
20
                   •   Reciprocating saw. We purchased this saw from Lowes about six years before it
21
                       was stolen. We no longer have the receipt, but believe it cost between $70 and
22
                       $80 when we purchased it. We believe it was a Ryobi brand saw.
23
                   •   Four-in-one Printer. We purchased our printer from Costco about four or five
24
                       years before it was stolen. It was a large HP Laser Jet 7380 All-in-One Printer
25
                       that printed, scanned, faxed, and copied. We no longer have the receipt for this
26
                       purchase.
27
                                                                     JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                   Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                             (509) 662-3685 / FAX (509) 662-2452
                                                                          2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                   Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 11
      43A3409
        Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 13 of 18




 1
                Plaintiffs understand their right and obligation to supplement this Response.
 2

 3

 4
     INTERROGATORY NO. 8:
 5
                Describe the state of the current ownership of the Property, including whether You
 6
     personally own the property—and if not, who does—how and when the current owner(s) took
 7
     ownership, and which documents or circumstances support the ownership.
 8
     RESPONSE TO INTERROGATORY NO. 8:                        Objection.    Plaintiffs        object       to       this
 9
     interrogatory to the extent it requests information already known, possessed by, or equally
10
     available to Defendant. The information requested is presumably available in the public record
11
     and thus just as accessible to Defendant as it is to Plaintiffs. Plaintiffs further object to this
12
     interrogatory to the extent it requests information possessed by third parties. Plaintiffs finally
13
     object that this interrogatory seeks information that is not relevant to the claims or defenses in
14
     this matter and are not proportional to the needs of this case insofar as it seeks information
15
     unrelated to the trespass and/or the unfair and deceptive conduct at issue.
16
                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
17
     We no longer own the property and have no idea as to who currently owns the Property, when
18
     they took ownership, or how they took ownership.
19
                Plaintiffs understand their right and obligation to supplement this Response.
20

21
                //
22
                //
23
                //
24
                //
25
                //
26
                //
27
                                                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                    Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                              (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                    Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 12
      43A3409
        Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 14 of 18




 1
                Pursuant to CR 26(g), I certify that I have reviewed these responses to Defendant’s First
 2
     Set of Interrogatories and that to the best of my knowledge, information, and belief formed after a
 3
     reasonable inquiry, these responses are complete and correct as of the time they are made.
 4
                DATED this 13th day of August, 2018.
 5

 6                                            s/CLAY M. GATENS
 7                                            Clay M. Gatens, WSBA No. 34102
                                              Devon A. Gray, WSBA No. 51485
 8                                            JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                              2600 Chester Kimm Road
 9                                            P.O. Box 1688
                                              Wenatchee, WA 98807-1688
10                                            Telephone: 509-662-3685
11                                            Fax: 509-662-2452
                                              Email: clayg@jdsalaw.com
12                                            Email: devong@jdsalaw.com

13
                                              Michael D. Daudt, WSBA #25690
14
                                              DAUDT LAW PLLC
15                                            2200 Sixth Avenue, Suite 1250
                                              Seattle, Washington 98121
16                                            Telephone: (206) 445-7733
                                              Facsimile: (206) 445-7399
17                                            Email: mike@daudtlaw.com
18

19                                            Beth E. Terrell, WSBA #26759
                                              Blythe H. Chandler, WSBA #43387
20                                            TERRELL, MARSHALL LAW GROUP PLLC
                                              Attorneys for Plaintiffs
21                                            936 North 34th Street, Suite 300
                                              Seattle, Washington 98103
22
                                              Telephone: (206) 816-6603
23                                            Facsimile: (206) 319-5450
                                              Email: bterrell@terrellmarshall.com
24                                            Email: bchandler@terrellmarshall.com
25                                            Attorneys for Plaintiff
26

27
                                                                        JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                      Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                                (509) 662-3685 / FAX (509) 662-2452
                                                                             2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                      Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 13
      43A3409
Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 15 of 18
Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 16 of 18
       Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 17 of 18




 1
                                             VERIFICATION
 2

 3 STATE OF WASHINGTON )

 4                     ) ss
   COUNTY OF CHELAN    )
 5

 6             S. Scott James being first duly sworn on oath, depose and say:
 7         I am a plaintiff in the above action, have read the foregoing Answers to Defendant’s
 8 First Set of Requests for Interrogatories, know the contents thereof, and believe the same to be
   true and complete.
 9

10                                          _______________________________________
                                            S. Scott James
11

12
               SUBSCRIBED AND SWORN TO before me this                  day of _____________, 2018.
13

14                                          ________________________________________
                                            Notary Public in and for the State
15
                                            of Washington, residing at _______
16                                          My commission expires: ____________________

17

18

19

20

21

22

23

24

25

26

27
                                                                    JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
     PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                   Attorneys at Law
     OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                             (509) 662-3685 / FAX (509) 662-2452
                                                                         2600 Chester Kimm Road / P O Box 1688
     JAMES AND NOEL L. JAMES                                                   Wenatchee, WA 98807-1688
     (2:16-CV-00920-MJP) Page 15
     43A3409
        Case 2:16-cv-00920-MJP Document 374-18 Filed 01/29/21 Page 18 of 18




 1                                         CERTIFICATE OF SERVICE
 2              I hereby certify that on August 13, 2018, I caused to be served the foregoing document
 3
     on counsel for Defendant via email pursuant to the Stipulation Regarding Electronic Service
 4
     entered by the parties:
 5
                Leonid Feller
 6              R. Allan Pixton
 7              Kelli M. Mulder
                KIRKLAND & ELLIS LLP
 8              300 North LaSalle
                Chicago, IL 90954
 9              leonid.feller@kirkland.com;
                allan.pixton@kirkland.com;
10
                garry.hartlieb@kirkland.com;
11              benjamin.oconnor@kirkland.com;
                kelli.mulder@kirkland.com;
12              howard.kaplan@kirkland.com;
                Benjamin.montague@kirkland.com;
13              meghan.guzaitis@kirkland.com
14
                Mark N. Bartlett
15              Jaime Drozd Allen
                Amanda McDowell
16              DAVIS WRIGHT TREMAINE LLP
                1201 Third Avenue, Suite 2200
17              Seattle, WA 98101-3045
                markbartlett@dwt.com
18
                jaimeallen@dwt.com
19              amandamcdowell@dwt.com
                stephaniechilds@dwt.com
20              jeannecadley@dwt.com
                barbaramcadams@dwt.com
21

22                                By: s/CLAY M. GATENS
                                     Clay M. Gatens, WSBA No. 34102
23                                   JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                     2600 Chester Kimm Road
24                                   P.O. Box 1688
                                     Wenatchee, WA 98807-1688
25                                   Telephone: 509-662-3685
26                                   Fax: 509-662-2452
                                     Email: ClayG@jdsalaw.com
27
                                                                     JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
      PLAINTIFFS RESPONSES TO DEFENDANT’S FIRST SET                                   Attorneys at Law
      OF INTERROGATORIES TO PLAINTIFFS S. SCOTT                             (509) 662-3685 / FAX (509) 662-2452
                                                                          2600 Chester Kimm Road / P O Box 1688
      JAMES AND NOEL L. JAMES                                                   Wenatchee, WA 98807-1688
      (2:16-CV-00920-MJP) Page 16
      43A3409
